DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated November 19, 2021.  
	Claims 1-8 and 19 are amended.  Claims 9-18 are canceled.  Claims 1-8 and 19 are pending and have been examined.
Claim Objections
Claim 1 is objected to because of the following informalities:  in limitation (E), "reporting the basic data, the historical data, the risk level" should have an "and" between the second and third data element.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after 
	Per Applicant's claims, 
Claims 1-8 and 19 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
A method for providing real property historical data of severe weather activities comprising the steps of
(A) providing a plurality of user accounts, wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device;
(B) prompting [] a specific user account to enter a property address;

searching a plurality of databases for the specific property, wherein the plurality of databases includes at least one general property information database and at least one weather database; generating demographical data of the specific property, wherein the demographical data is included in the basic data; generating construction data of the specific property, wherein the construction data is included in the basic data; generating average monthly outdoor temperature data for a whole year, wherein each monthly outdoor temperature is obtained by averaging the same monthly data for a predetermined number of years; 
(D) searching the plurality of databases and generating the historical data of at least one severe weather activity and a risk level for the at least one severe weather activity associated with the specific property for the specific user account [];
wherein the plurality of databases includes at least one hail database; wherein the historical data of the at least one severe weather activity include at least one date of hail activity; wherein the historical data of the hail activity include the largest hailstone size and a total number of dates of the hail activity; wherein a hail risk level is generated for the hail activity and comprises potential damages that the hail activity might have caused to the specific property and suggestions for risk mediation; wherein the plurality of databases includes at least one high wind database; wherein the historical data of the at least one severe weather activity include at least one date of high wind activity; wherein the historical data of the high wind activity include a highest wind velocity and a total number of dates of the high wind activity; wherein a high wind risk level is 
 (E) reporting the basic data,  the historical data, the risk level of at least one severe weather activity associated with the specific property to [] the specific user account [], wherein the report includes all basic data of the specific property; and the report includes all historical data of severe weather activities of the specific property.
The abstract idea steps recited in claim 1 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).


Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial 
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites
managed by at least one remote server
prompting the corresponding PC device … through the remote server
performing further steps through the remote server
sending information to the corresponding PC device
These elements are merely instructions to apply the abstract idea to a computer because the limitation of a remote server and corresponding PC device that are used to receive, store, and transmit data is merely using computers (here, remote server and PC) in its ordinary capacity.  See MPEP 2106.05(f)(2).  This is similar to using a telephone unit and a server.  See TLI Comms.  Because of this, the additional elements 
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The combination of elements as analyzed in Step 2A Prong 2 was shown to be merely instructions to apply the abstract idea to computers or other machinery, being used in their ordinary capacity.  Because of this, the additional elements are not significantly more than the abstract idea. 
	Per the dependent claims:
	Claims 2-7 further define the abstract idea of generating (looking up) historical severe weather for properties and only recite additional elements that are computers being used in their ordinary capacity and applied to the abstract idea.  Therefore, claims 2-7 do not integrate an abstract idea into a practical application or recite significantly more.

	Claim 19 recites the additional element of creating a QR code and digitally attaching the QR code to a property report.  A QR code is merely insignificant extra solution activity because it is mere data outputting, see MPEP 2106.05(g).  Likewise, it is well-understood, routine, and conventional activity because it is similar to affixing a barcode to a mail object in order to increase reliability in conveying information.  See Secured Mail Solutions, LLC v. Universal Wilde, Inc., 873 F.3d 905, 910-11, 124 USPQ2d 1502, 1505-06 (Fed. Cir. 2017).  A QR code is merely a 2 dimensional bar code that has been in existence since 1994 and has been very popular, therefore well-understood, routine, and conventional.  See History of QR Codes, [online] available at: < http://www.mobile-qr-codes.org/history-of-qr-codes.html >.
Therefore, claims 1-8 and 19 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschule, US PGPUB 2019/0004210 A1 ("Altschule") in view of Greene et al., US PGPUB 2005/0154655 A1 ("Greene"), further in view of NOAA Climate Data Online Search  < https://web.archive.org/web/20180201160730/https://www.ncdc.noaa.gov/cdo-web/search > Archived on Feb 1, 2018, and the Normals Monthly data sample, generated on April 15, 2015, < https://www1.ncdc.noaa.gov/pub/data/cdo/samples/NORMAL_MLY_sample_pdf.pdf > ("NOAA Normal"), further in view of NOAA Storm Events Database, archived on June 29, 2017 <https://web.archive.org/web/20170629195104/https://www.ncdc.noaa.gov/stormevents/choosedates.jsp?statefips=-999,ALL# > (”NOAA Storm"), further in view of Wyatt et al., US Pat. No. 10,997,663 B1 ("Wyatt").
Per claim 1, Altschule teaches A method for providing real property historical data of severe weather activities comprising the steps of in par 009: "In some embodiments, there is provided a computer-implemented method for estimating weather conditions at a subject location at a previous time."
(A) providing a plurality of user accounts managed by at least one remote server in par 043: "Embodiments include archiving of the 00-hour initializations of several computer models every hour, and saving them to a server"
wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device in par 050: "Using communication interface 110, the forensic weather analyzer 102 may communicate with multiple computerized weather stations, indicated as references 114, 116, and 118. While three weather stations are illustrated in FIG. 1, in practice many more (or fewer) weather stations may be utilized. Each weather station comprises hardware to provide meteorological measurements to the forensic weather analyzer 102." And par 051: "In embodiments, the forensic weather analyzer 102 may interact with a client device 126. The client device may render a user interface that accepts data to be entered into fields of a web page. The data may then be communicated to the forensic weather analyzer 102 via network 112. The data may include temporal event data, which pertains to a particular time or time interval of interest."
(B) prompting the corresponding PC device of a specific user account to enter a property address through the remote server in par 073: "For example, the user may wish to obtain information about sustained winds at a particular address during a recent hurricane. The user enters subject location information and the event window of interest via client device 126."
(C) generating basic data of the specific property for the specific user account through the remote server in par 073: "The information is transmitted to forensic weather analyzer 102 via network 112. The forensic weather analyzer retrieves 
	Altschule further teaches wherein the plurality of databases includes at least one weather database in par 045: "In embodiments, a user can visit a website, enter the address, altitude/longitude pertaining to a subject location, or their current GPS location and view a map to verify the correct location. The user can adjust the location on the mapping program manually to the correct location. The user may be prompted to enter their payment information. As they are doing this, a forensic weather analyzer in accordance with embodiments of the present invention reviews the archives and extracts data for the requested subject location."  A plurality of databases is taught in pars 075 and 083, and the database in par 045 has weather information.
Altschule then teaches (D) searching the plurality of databases and generating the historical data of at least one severe weather activity associated with the specific property for the specific user account through the remote server in par 073: "The forensic weather model is then queried for the given time frame (event window) at the given subject location, or within the closest resolution provided by the forensic weather model. The data from the forensic weather model is then formatted into a report with textual and visual/graphical information and provided to the user from the forensic weather analyzer 102 to the client device 126 via network 112. Some embodiments include the forensic weather analyzer and at least one weather station, where the weather station includes at least one anemometer. In this way, the user can 
Altschule then teaches (E) reporting the basic data, the historical data; the risk level of at least one severe weather activity associated with the specific property to the corresponding PC device of the specific user account through the remote server, wherein the report includes all basic data of the specific property; and the report includes all historical data of severe weather activities of the specific property in par 0104: "This flowchart shows some additional sub-steps of step 1164 of flowchart 1100 of FIG. 11. In process step 1650, a graph of the sustained wind speed as a function of time during the event window is rendered. In process step 1652, a graph of the peak wind speed as a function of time during the event window is rendered. In process step 1654, a graph of the storm surge as a function of time during the event window is rendered. In process step 1656, a graph of the temperature as a function of time during the event window is rendered. In process step 1658, a report summary including textual data indicating modeled weather conditions during the event window is displayed."  Note that the event window includes a severe weather event see par 073: "For example, the user may wish to obtain information about sustained winds at a particular address during a recent hurricane. The user enters subject location information and the event window of interest via client device 126."
	Altschule does not teach wherein the plurality of databases includes at least one general property information database; generating demographical data of the specific property, wherein the demographical data is included in the basic data; generating construction data of the specific property, wherein the construction data is included in the basic data.
	Greene teaches a system that provides search criteria for supporting the sale of franchise real estate.  See abstract.
	Greene teaches wherein the plurality of databases includes at least one general property information database; and generating demographical data of the specific property, wherein the demographical data is included in the basic data in par 022: " It is contemplated in one embodiment of the invention that server 12 periodically surveys third party database server 24 for changes in demographic data and stores the data in database 14 to make the data available as needed to buyer computers 20. Database 14 may be updated on a daily, weekly, monthly, quarterly, or any other periodic basis appropriate for maintaining data current enough to satisfy the needs of the buyers. It should also be understood that this data may also be input by hand (keyboard), memory devices (CDROM, flashcard, or the like) or any other known input method."
	Green then teaches generating construction data of the specific property, wherein the construction data is included in the basic data in par 023: "Characteristic data includes property information, facility information, business information and pictorial information. Property information is that information related to description of the property itself and may include the postal address of the location, the size of the facility, the number of floors, the construction configuration, the construction franchise, the construction type, the legal description of the property, the number of parking spaces, the square footage and the like, by way of example."
Id.  For these reasons, one would be motivated to modify Altschule with Greene to include demographic data along with historical weather data, as both relate to the value of property and one trying to value property would want information to increase the accuracy of the determination.  For these reasons, one would be motivated to modify Altschule with Greene.  
	Altschule and Greene do not teach generating average monthly outdoor temperature data for a whole year; And wherein each monthly outdoor temperature is obtained by averaging the same monthly data for a predetermined number of years.
NOAA Normal teaches a website with a database that generates historical weather information, such as the sample mean temperatures generated in 2015.
NOAA Normal teaches generating average monthly outdoor temperature data for a whole year; And wherein each monthly outdoor temperature is obtained by averaging the same monthly data for a predetermined number of years where the website allows any amount of dates to be entered and then generates results like the sample shown, which shows a year's worth of monthly mean temperatures.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the historical weather teaching of Altschule 
Altschule does not teach wherein the plurality of databases includes at least one hail database; generating historical data of hail activity for a predetermined time period for the specific property; wherein the hail activity data include at least one date of hail activity; wherein the hail activity data include the largest hailstone size from a plurality of hailstone sizes; and wherein the hail activity data include a total number of days of hail activity.
	wherein the plurality of databases includes at least one wind database; generating historical data of high wind activity for a predetermined time period for the specific property; wherein the high wind activity data include at least one date of high wind or gust; wherein the high wind activity data include the highest wind velocity from a plurality of wind velocities; and wherein the high wind activity data include a total number of days of high wind activity.
wherein the plurality of databases includes at least one lightning database; generating historical data of lightning activity for a predetermined time period for the specific property; wherein the lightning activity data include at least one date of lightning; wherein the lightning activity data include a total number of lightning strikes; and wherein the lightning activity data include a total number of days of lightning activity.
NOAA Storm teaches a system that searches data for specific severe weather.  See page 1.  
NOAA Storm teaches wherein the plurality of databases includes at least one hail database; generating historical data of hail activity for a predetermined time period for the specific property; wherein the hail activity data include at least one date of hail activity; wherein the hail activity data include the largest hailstone size from a plurality of hailstone sizes; and wherein the hail activity data include a total number of days of hail activity on page 1 where the data is searchable from 1950 to 2017, the state is specified, and on page 2 where specific hail size is a search field (this is the pull down from page 1, "All Hail").  
NOAA Storm teaches wherein the plurality of databases includes at least one high wind database; generating historical data of high wind activity for a predetermined time period for the specific property; wherein the high wind activity data include at least one date of high wind or gust; wherein the high wind activity data include the highest wind velocity from a plurality of wind velocities; and wherein the high wind activity data include a total number of days of high wind activity on page 1 where, like the hail teaching, wind activity can be searched, and on page 3 where the specific drop down specifics the kind of wind velocity, including a "highest wind velocity from a plurality of wind velocities."  
NOAA Storm teaches wherein the plurality of databases includes at least one lightning database; generating historical data of lightning activity for a predetermined time period for the specific property; wherein the lightning activity data include at least one date of lightning; wherein the lightning activity data include a total number of lightning strikes; and wherein the lightning activity data include a total number of days of lightning activity on page 1 where lightning is one of the selections for severe weather.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the historical weather teaching of Altschule, as modified by Greene and NOAA Normal with the hail, wind, and lightning activity teaching of NOAA Storm because one would want to further search for not only hail but types of hail as larger hail is known to cause more damage than smaller hail to roofs and cars.  This would help determine specific property damage.  For these reasons, one would be motivated to modify Altschule with NOAA Storm.
	Altschule does not teach wherein a hail risk level is generated for the hail activity and comprises potential damages that the hail activity might have caused to the specific property and suggestions for risk mediation; wherein a high wind risk level is generated for the high wind activity and comprises potential damages that the high wind activity might have caused to the specific property and suggestions for risk mediation; wherein a lightning risk level is generated for the lightning activity and comprises potential damages that the lightning activity might have caused to the specific property and suggestions for risk mediation.
	Wyatt teaches a system for transmitting weather advice to a property.  See abstract.
wherein a hail risk level is generated for the hail activity and comprises potential damages that the hail activity might have caused to the specific property and suggestions for risk mediation in col 10 ln 40-55 where a score is determined based on the weather condition.  See col 10 ln 40-55: "In another embodiment, WE computing device 102 may be configured to generate one or more weather condition scores based upon the weather data and/or weather warnings. The weather condition scores may represent a likelihood of a weather event affecting or not affecting the insured property. The weather condition scores may be based upon weather data such as, but not limited to, hail size, amount of snow or rain or ice, and/or wind conditions. In at least one embodiment, each weather condition score may be associated with a specific weather event (e.g., hail size, extreme hot or cold temperature, precipitation level, and/or wind speed). The weather data, the weather warnings, the weather condition scores, the property location, and/or the property type may indicate that a weather event may affect the insured property and/or insureds or family members" and in Col 10 ln 65 – col 11 ln 10: "If WE computing device 102 determines that an insured property associated with a policyholder may be impacted by the weather event, WE computing device 102 may be configured to transmit one or more notifications 112 of the weather event to a user device 114 of the policyholder, such as via wireless communication or data transmission to a mobile device. Forms of notification may include e-mail, text message, automated phone call, social media (e.g., Twitter, Facebook, etc.), or other forms of communication. User device 114 may be a computing device such as a smartphone, tablet, laptop, phablet, notebook, netbook, desktop computer, wearable electronic, smart glasses, smart vehicle, or smart watch."
wherein a high wind risk level is generated for the high wind activity and comprises potential damages that the high wind activity might have caused to the specific property and suggestions for risk mediation in col 10 ln 19-27: "Based upon the weather data and/or weather warnings received from WR computing device 110, WE computing device 102 may be configured to forecast weather, which may include identifying one or a variety of weather events such as tornadoes, hurricanes, thunderstorms, wild fires, flooding, hail storms, ice storms, fog conditions, lightning storms, showers, snow storms, blizzards, high winds, winds aloft, rapidly rising or rapidly falling barometric pressure or other such weather patterns or conditions" and in col 10 ln 40-55 where a score is determined based on the weather condition.  See col 10 ln 40-55: "In another embodiment, WE computing device 102 may be configured to generate one or more weather condition scores based upon the weather data and/or weather warnings. The weather condition scores may represent a likelihood of a weather event affecting or not affecting the insured property. The weather condition scores may be based upon weather data such as, but not limited to, hail size, amount of snow or rain or ice, and/or wind conditions. In at least one embodiment, each weather condition score may be associated with a specific weather event (e.g., hail size, extreme hot or cold temperature, precipitation level, and/or wind speed). The weather data, the weather warnings, the weather condition scores, the property location, and/or the property type may indicate that a weather event may affect the insured property and/or insureds or family members."
	Wyatt further teaches wherein a lightning risk level is generated for the lightning activity and comprises potential damages that the lightning activity might have caused to the specific property and suggestions for risk mediation in col 10 ln 19-27: "Based upon the weather data and/or weather warnings received from WR computing device 110, WE computing device 102 may be configured to forecast weather, which may include identifying one or a variety of weather events such as tornadoes, hurricanes, thunderstorms, wild fires, flooding, hail storms, ice storms, fog conditions, lightning storms, showers, snow storms, blizzards, high winds, winds aloft, rapidly rising or rapidly falling barometric pressure or other such weather patterns or conditions";  in col 10 ln 40-55 where a score is determined based on the weather condition.  See col 10 ln 40-55: "In another embodiment, WE computing device 102 may be configured to generate one or more weather condition scores based upon the weather data and/or weather warnings. The weather condition scores may represent a likelihood of a weather event affecting or not affecting the insured property. The weather condition scores may be based upon weather data such as, but not limited to, hail size, amount of snow or rain or ice, and/or wind conditions. In at least one embodiment, each weather condition score may be associated with a specific weather event (e.g., hail size, extreme hot or cold temperature, precipitation level, and/or wind speed). The weather data, the weather warnings, the weather condition scores, the property location, and/or the property type may indicate that a weather event may affect the insured property and/or insureds or family members"; and in Col 10 ln 65 – col 11 ln 10: "If WE computing device 102 determines that an insured property associated with a policyholder may be impacted by the weather event, WE computing device 102 may be configured to transmit one or more notifications 112 of the weather event to a user device 114 of the policyholder, such as via wireless communication or data transmission Forms of notification may include e-mail, text message, automated phone call, social media (e.g., Twitter, Facebook, etc.), or other forms of communication. User device 114 may be a computing device such as a smartphone, tablet, laptop, phablet, notebook, netbook, desktop computer, wearable electronic, smart glasses, smart vehicle, or smart watch."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the historical weather teaching of Altschule, in combination with the weather storm data teaching of NOAA Storm, as well as in combination with Greene and NOAA Normal, with the hail risk teaching of Wyatt because Wyatt teaches that the risk techniques can be used to help a policyholder with any loss connected to the weather event and assist in submitting a claim online relating to the loss.  See col 4 ln 22-45.  One would be motivated therefore to modify Altschule with Wyatt so that more specific information can be sent to a policyholder in order to recuperate after a loss.  As losses accompany severe weather such as hail, this combination would be an improvement to Altschule by giving additional features to a user of Altschule's system.  For these reasons, one would be motivated to modify Altschule with Wyatt.  
Per claim 2, Altschule, Greene, NOAA Normal, NOAA Storm, and Wyatt teach the limitations of claim 1, above.  Altschule further teaches the real property includes residential real estate properties in par 076 where an address is taught which is inclusive of residential real estate.  See par 076: "The flow may then continue with converting the street address 310 to a latitude-longitude coordinate pair 312."
the real property includes commercial real estate properties in par 076 where an address is taught, which is also inclusive of commercial real estate.  See par 076: "The flow may then continue with converting the street address 310 to a latitude-longitude coordinate pair 312."
Per claim 4, Altschule, Greene, NOAA Normal, NOAA Storm, and Wyatt teach the limitations of claim 1, above.  Altschule further teaches the real property includes a real estate property in an area with a defined address in par 076: "The flow may then continue with converting the street address 310 to a latitude-longitude coordinate pair 312."
Per claim 5, Altschule, Greene, NOAA Normal, NOAA Storm, and Wyatt teach the limitations of claim 1, above.  Altschule further teaches prompting the corresponding PC device of the specific user account to enter latitude and longitude coordinates of the property through the remote server; And receiving the geographical coordinates of the property by the remote server in step B in par 092 where a latitude longitude coordinate pair is the input.  See par 092: "For example, a smart phone with an integrated GPS may be used by an insurance adjuster. When the adjuster arrives at the property, a forensic weather report using the latitude and longitude recorded by the GPS may be initiated."
Per claim 6, Altschule, Greene, NOAA Normal, NOAA Storm, and Wyatt teach the limitations of claim 1, above.  Altschule further teaches converting the property address into geographical latitude and longitude coordinates through the remote server; and wherein the geographical coordinates of the property are used by the remote server in step (C) in par 076: "The flow may continue with entering a street address 310 of a subject location. The flow may then continue with converting the street address 310 to a latitude-longitude coordinate pair 312."
	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschule, US PGPUB 2019/0004210 A1 ("Altschule") in view of Greene et al., US PGPUB 2005/0154655 A1 ("Greene"), further in view of NOAA Climate Data Online Search  < https://web.archive.org/web/20180201160730/https://www.ncdc.noaa.gov/cdo-web/search > Archived on Feb 1, 2018, and the Normals Monthly data sample, generated on April 15, 2015, < https://www1.ncdc.noaa.gov/pub/data/cdo/samples/NORMAL_MLY_sample_pdf.pdf > ("NOAA Normal"), further in view of NOAA Storm Events Database, archived on June 29, 2017 <https://web.archive.org/web/20170629195104/https://www.ncdc.noaa.gov/stormevents/choosedates.jsp?statefips=-999,ALL# > (”NOAA Storm"), further in view of Wyatt et al., US Pat. No. 10,997,663 B1 ("Wyatt"), further in view of Vandeviver, Christophe, Applying Google Maps and Google Street View in criminological research, BMC Crime Science, published on December 17, 2014, available at: < https://crimesciencejournal.biomedcentral.com/articles/10.1186/s40163-014-0013-2 > ("Vandeviver").  
	Per claim 7, Altschule, Greene, NOAA Normal, NOAA Storm, and Wyatt teach the limitations of claim 1, above.  Altschule further teaches searching a plurality of databases for the specific property through the remote server in step (C), wherein the plurality of databases includes at least one 20 map database in par 045: "In embodiments, a user can visit a website, enter the address, altitude/longitude pertaining to a subject location, or their current GPS location and view a map to verify the correct location. The user can adjust the location on the mapping program manually to the correct location. The user may be prompted to enter their payment information. As they are doing this, a forensic weather analyzer in accordance with embodiments of the present invention reviews the archives and extracts data for the requested subject location."  A plurality of databases is taught in pars 075 and 083, with 083 teaching a map database because it is a database of geological features.  
	Altschule does not teach generating a street view of the specific property on a map through the remote server.
	Vandeviver teaches the functionality of Google Maps.  See page 1.
	Vandeviver teaches generating a street view of the specific property on a map through the remote server "These images are connected to the Google Maps map and embedded with information on the street name and the approximate address."  In page 7.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the historical weather teaching of Altschule, Greene, NOAA Normal, NOAA Storm, and Wyatt with the generating a street view of the specific property teaching of Vandeviver because Vandeviver, which teaches Google Maps, teaches in page 8 that Google Maps and Street view have been embraced by different disciplines.  In page 9 it is taught that it reduces the costs and expertise needed to conduct research.  As street view makes research more cost 
	Per claim 8, Altschule and Vandeviver teach the limitations of claim 7, above.  Altschule does not teach generating an aerial view of the specific property on the map through the remote server.  
	Vandeviver teaches generating an aerial view of the specific property on the map through the remote server on page 6: "Essentially, Google Maps is an easy-to-use mapping application that allows its users to locate addresses quickly, and provides cartographic maps augmented with digital information and high-resolution aerial imagery."  
	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschule, US PGPUB 2019/0004210 A1 ("Altschule") in view of Rizwan, Zara, "How to create a QR code for a Word Document," [online] published on September 11, 2017, available at: < https://scanova.io/blog/blog/2017/09/11/create-qr-code-word-document/ > ("Rizwan").  
	Per claim 19, Altschule, Greene, NOAA Normal, NOAA Storm, and Wyatt teach the limitations of claim 1, above.  Altschule does not teach creating a verification Quick Response (QR) code in step (E) through the remote server; and wherein verification QR code is digitally attached to the property report by the remote server.
	Rizwan teaches attaching a QR code of a document to a document.  See pages 1-5.
	Rizwan teaches creating a verification Quick Response (QR) code in step (E) through the remote server; and wherein verification QR code is digitally attached to the property report by the remote server in pages 3-10.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the historical weather teaching of Altschule, Greene, NOAA Normal, NOAA Storm, and Wyatt with the QR code teaching of Rizwan because Rizwan teaches that by creating the QR code and attaching it to the document, it is easier to share the digital version than by other means such as getting emails and emailing the document.  Page 2.  Therefore, one would be motivated to combine Rizwan with Altschule to facilitate digital document sharing and save the step of getting emails in order to send the document to someone in that manner.  
	Therefore, claims 1-8 and 19 are rejected under 35 USC 103.  
Response to Arguments
35 USC 112
Applicant has overcome this rejection through amendment.
35 USC 101
Applicant argues on page 9 that Applicant has integrated an abstract idea into a practical application and has provided a solution to the technical problem of weather damage to structures.  Examiner agrees that Applicant has recited an abstract idea, but 
35 USC 103
	Applicant argues that Altschule teaches an estimation but Applicant argues this by stating that this application reports "actual historical severe weather."  However, Altschule does this as well, by determining historical severe weather from data.  See Altschule par 0036.  Also, Applicant's claims are broad enough to encompass the more narrow teachings of Altschule, which uses estimation and forensics to make a determination on historical weather.  (Note that Applicant's claims do not use the word "actual").  Applicant then argues that Altschule does not teach the information limitations of hail and wind but this was taught by secondary references.  Applicant then argues that NOAA Storm does not teach weather for a specific address, but Altschule does teach this so NOAA Storm is not relied upon to teach this element.  The combination of 
	Applicant concludes by stating that there are additional improper rejections and lack of prima facie evidence, but does not provide further detail and therefor this is unpersuasive.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD W. CRANDALL/Examiner, Art Unit 3689